Title: From Benjamin Franklin to [Mary Hewson], [after 27 November 1778]
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


My dear Friend
[after November 27, 1778]
I am sometimes apprehensive that my not Writing to you, may give you some Pain: but I have fear’d on the other hand that my Writing might subject you to greater Pain. Yet I cannot forbear desiring to know how you do from time to time, & wishing that you should know my Love for you & yours continues unchang’d and unchangeable. I have also great Pleasure in receiving & reading your Letters; and I find that when I do not answer them, I lose that Pleasure by your not continuing to write. I must therefore now and then hazard a Line to you.
I was much pleas’d with the Purpose you seem’d to have of coming over to France; I delay’d writing, either to encourage or discourage it, from the Uncertainty I have long been under whether I should stay here or not; an Uncertainty that I expected would have been remov’d in June or July, but which still continues, in some degree, tho’ I think it is now probable I shall stay. This I shall soon know; and if it is fix’d, I shall be very happy to see you here with all those whom you intended should be of the Party. Travelling in the Winter is disagreable & inconvenient to Women; therefore I would not propose it: but if you shou’d let me know that you resolve upon coming, & when, I will contrive to accommodate you here with suitable Lodgings. Do you think your good Mother is still able to go thro’ the Trouble of being as formerly my Oeconome. Her want of French would be a Difficulty: But that Want, if we made one Family, you could supply. I should be happy in her and your Company. And I could make you happy in the Acquaintance of very agreable People here.
I rejoice to hear that you are likely to have your Affairs finished to your Satisfaction, & that your Health continues. I think you extremely capable of executing with Success & Reputation the Business you had Thoughts of, and which your spending some time here might be a means of promoting. But I hope you will have no Occasion to undertake it. Remember me affectionately to Miss Blunt, Miss Henckels, Miss Barwell, & all other enquiring Friends: Give my respectful Love to your Mother, & believe me ever Your most affectionate Friend & humble Servant.
 
[In the margin:] How came Viny to break? I send this under Cover to Mr Henckel. You may give yours when you write to me, to Mr Collinson, who can forward it to his corresponding Banker here.—
